Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 10, limitation “to behave as half-wavelength or quarter-wavelength rigid-sphere reflectors” is unclear. Does applicant intend to claim the bubble is half-wavelength or quarter-wavelength in size or does applicant intend to claim the bubble reflect ultrasound waves that are half-wavelength or quarter wavelength? Regarding claim 12, limitation “a measured treatment power” is unclear. There is no treatment power in claims 1-2 and 4. Should “a measured treatment power” be “a measured acoustic pressure”?
Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4, 13-14, 17-18, 21-22 and 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vitek et al. (US 2011/0270136).

3.	Addressing claims 1 and 45, Vitek discloses a system for focusing an ultrasound transducer comprising: 
an ultrasound transducer comprising a plurality of transducer elements (see Fig. 1 and [0026]; elements 102 and 108); 
a detection system for indirectly measuring a focusing property at a target region (see Fig. 6A-6B and [0039]);
a controller configured to: (a) cause the ultrasound transducer to transmit ultrasound waves to the target region; (b) cause the detection system to indirectly measure the focusing property; and (c) based at least in part on the indirectly measured focusing property, adjust a parameter value associated with at least one of the transducer elements so as to achieve a target treatment power at the target region (see [0011], Figs. 1 and 6A-6B; 110 is the controller; elements 602, 604, 608, 656, 658).
a system for focusing an ultrasound transducer comprising: an ultrasound transducer comprising a plurality of subsets of transducer elements, each of the subsets having different spatial arrangements with respect to a target region (see Figs. 1, 6A and [0027]; elements 102 and 108); 
a detection system for measuring a focusing property at the target region; and a controller configured to: (a) cause two or more subsets of the transducer elements to transmit ultrasound waves to the target region; (b) cause the detection system to indirectly measure the focusing property; and (c) based at least in part on the indirectly measured focusing property, adjust a parameter value associated with at least one of the subsets of the transducer elements so as to achieve a target treatment power at the target region (see [0011], [0039], Figs. 1 and 6A-6B; 110 is the controller; elements 602, 604, 608, 656, 658). 

4.	Addressing claims 2-4, 13-14, 17-18, 20-21 and 46-47, Vitek discloses:
regarding claim 2, wherein the focusing property comprises at least one of an acoustic pressure or a peak acoustic intensity (see [0031]).
regarding claim 3, wherein the detection system is further configured to measure at least one of the acoustic pressure or peak acoustic intensity at a non-target region, and the controller is further configured to adjust the parameter value associated with the at least one of the transducer elements so as to avoid damage to the non-target tissue (see [0031]; ARFI measure acoustic pressure by measuring displacement).
regarding claim 4, wherein the detection system comprises at least one of an ARFI imaging system or an acoustic-signal detector (see [0031]).
regarding claim 13, wherein the parameter value comprises at least one of a frequency, a phase, a power level, or an amplitude of a signal driving the at least one of the transducer elements (see [0005]; adjust frequency, phase or amplitude).
regarding claim 14, wherein the detection system indirectly measures the focusing property at two or more regions of the transducer elements, the controller being further configured to adjust the parameter value based at least in part on the measurements at the two or more regions of the transducer elements (see [0038-0039]; many focus; each focus is a region of transducer elements; measure foci (many focus) property by imaging);
regarding claim 17, wherein the controller is further configured to adjust the parameter value associated with the at least one of the transducer elements based on an acoustic simulation (see Figs. 6A-B; adjust phase of sub-arrays).
regarding claim 18, wherein the controller is further configured to adjust the parameter value associated with the at least one of the transducer elements so as to shape an acoustic beam at the target region (see [0005] and Figs. 6A-B; adjust phase, amplitude shape the acoustic beam).
regarding claim 46, wherein the parameter value comprises a transmitting power (see [0005], [0027-0028] and [0038]; frequency, phase and amplitude involve transmitting power).
regarding claim 47, wherein the detection system is further configured to measure at least one of an acoustic pressure or a peak acoustic intensity at a non-target region, and the controller is further configured to adjust at least one of a frequency or a transmitting power associated with at least one of the subsets of the transducer elements so as to avoid damage to the non-target tissue (see [0005] and [0031]). 
regarding claim 21, wherein the controller is further configured to: (d) transmit second ultrasound waves, based on the adjusted parameter value, to the target region; and (e) repeat steps (b), (c), (d) until a stopping condition is satisfied (see Fig. 6A and [0038]; when sub-foci align/co-locate the stopping condition is satisfied; keep looping until sub-foci in phase).
regarding claim 22, wherein the stopping condition is one or more of: a difference between currently measured focusing property and previously measured focusing property being below a threshold; or a number of iterations exceeding a predetermined limit (see Fig. 6A; the different between the currently measured focusing property and previously measured focusing property is below threshold when the sub-foci are in phase/co-located).




Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 5-9, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vitek et al. (US 2011/0270136) and Nock et al. (US 2003/204141 (provided in the IDS)). 

7.	Addressing claims 5-9 and 11,  Vitek does not disclose an administration device for introducing an exogenous agent or microbubbles to the target region; wherein the controller is further configured to cause the acoustic-signal detector to measure acoustic signals from the exogenous agent or microbubbles; wherein the controller is further configured to determine the focusing property based at least in part on a value associated with the measured acoustic signals; wherein the controller is further configured to: establish a relationship between the value associated with the measured acoustic signals and the focusing property and determine the focusing property based at least in part on the relationship; wherein the value associated with the measured acoustic signals comprises at least one of an amplitude, a power, a wave pattern or a spectral signature; wherein the controller is further configured to cause at least some of the transducer elements to measure acoustic signals from the exogenous agent or microbubbles. Nock discloses an administration device for introducing an exogenous agent or microbubbles to the target region (see [0041]); wherein the controller is further configured to cause the acoustic-signal detector to measure acoustic signals from the exogenous agent or microbubbles (see [0010], [0020-0023] and [0039-0041]; deliver drug to treatment region and image treatment region; imaging is detecting and measuring acoustic signal from agent) and wherein the controller is further configured to determine the focusing property based at least in part on a value associated with the measured acoustic signals (see [0010], [0020-0023] and [0039-0041]; image then adjust focus is determine the focusing property based at least in part on a value associated with the measured acoustic signals); wherein the controller is further configured to: establish a relationship between the value associated with the measured acoustic signals and the focusing property and determine the focusing property based at least in part on the relationship (see [0010], [0020-0023] and [0039-0041]; image/measure acoustic pressure (tissue displacement); determine focus and adjust focus base on imaging); wherein the value associated with the measured acoustic signals comprises at least one of an amplitude, a power, a wave pattern or a spectral signature (see [0022]; detect amplitude value to determine tissue displacement (acoustic pressure); wherein the controller is further configured to cause at least some of the transducer elements to measure acoustic signals from the exogenous agent or microbubbles (see abstract, [0010], [0020-0023] and [0039-0041]; deliver drug to treatment region and image treatment region; imaging transducer element is detecting and measuring acoustic signal from agent). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vitek to an administration device for introducing an exogenous agent or microbubbles to the target region; wherein the controller is further configured to cause the acoustic-signal detector to measure acoustic signals from the exogenous agent or microbubbles; wherein the controller is further configured to determine the focusing property based at least in part on a value associated with the measured acoustic signals; wherein the controller is further configured to: establish a relationship between the value associated with the measured acoustic signals and the focusing property and determine the focusing property based at least in part on the relationship; wherein the value associated with the measured acoustic signals comprises at least one of an amplitude, a power, a wave pattern or a spectral signature; wherein the controller is further configured to cause at least some of the transducer elements to measure acoustic signals from the exogenous agent or microbubbles as taught by Nock because drug assist in therapy (see [0041]).

8.	Addressing claims 15-16, Vitek discloses the detection system comprises two or more acoustic-signal detectors for measuring intensities of acoustic signals from the target region at the two or more regions of the transducer elements, and the controller is further configured to adjust the power levels associated with the two or more regions of the transducer elements based at least in part on the measured intensities of signals/image (see [0005] and [0038-0039]; many focus are many regions of the transducer element; measure foci (many focus) property using imaging; the intensity is lower when all the foci are not align, adjust phase, amplitude and frequency to align the foci to improve intensity of global focus; imaging foci with many detectors; Nock discloses the images are ultrasound images which are intensities of acoustic signals (see abstract)) and wherein the controller is further configured to adjust the power levels associated with the two or more regions of the transducer elements so as to compensate for a difference between the intensities of image signals measured at the two or more regions of the transducer elements (see [0005], [0038-0039] and Figs. 6A-B; adjust amplitude, phase, frequency, etc. to improve intensity of acoustic signals to compensate for the different in intensity between regions; Nock discloses the images are ultrasound images which are intensities of acoustic signals (see abstract)).

9.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vitek et al. (US 2011/0270136) and Vortman et al. (US 2016/0008633). 

10.	Addressing claims 19-20, Vitek does not disclose wherein the controller is further configured to determine energy absorption of tissue at the target region based at least in part on the indirectly measured focusing property and wherein the controller is further configured to determine the frequency based at least in part on the energy absorption. In the same field of endeavor, Vortman discloses wherein the controller is further configured to determine energy absorption of tissue at the target region based at least in part on the indirectly measured focusing property and wherein the controller is further configured to determine the frequency based at least in part on the energy absorption (see Figs. 4, 7, [0025], [0029] and [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vitek to have wherein the controller is further configured to determine energy absorption of tissue at the target region based at least in part on the indirectly measured focusing property and wherein the controller is further configured to determine the frequency based at least in part on the energy absorption as taught by Vortman because this help determine optimal frequency for treatment (see abstract and [0040]). 

Allowable Subject Matter

Claims 10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793